BLACKMAR, Chief Justice,
concurring.
I concur, given our opinion in Munson v. Director of Revenue, 783 S.W.2d 912 (Mo. banc 1990). I am not sure that § 211.261, RSMo 1986, completely excludes resort to § 512.020 in juvenile cases, but the juvenile officer lacks standing to appeal because she is not personally aggrieved by the judgment. The problem of frustration of state policy with regard to drunken drivers is present here just as much as in Munson, but the suggestions of my Munson dissent did not commend themselves to a majority of the Court and I will not try to resurrect them. Perhaps the constitutional question which the Court lacks the power to reach in this case will be decided in the course of litigation not involving juveniles. Otherwise the matter is one for the legislature.